          Case 1:20-cr-00412-AT Document 127 Filed 08/20/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA                                           20 Cr. 412 (AT)

                v.
 BRIAN KOLFAGE, STEPHEN
 BANNON, ANDREW
 BADOLATO, and TIMOTHY
 SHEA
                                            Defendants.


  APPLICATION TO WITHDRAW AS COUNSEL OF RECORD FOR DEFENDANT
                        BRIAN KOLFAGE


        COMES NOW Harvey A. Steinberg, of Springer and Steinberg, P.C., and requests the entry

of an Order permitting the law firm of Springer and Steinberg, P.C., to withdraw as counsel of record

for Defendant Brian Kolfage in the above-captioned matter, on the grounds that new counsel, César

de Castro, of the Law Firm of César de Castro, P.C., entered a Notice of Appearance on August 19,

2021.



               Dated: August 20, 2021                 Respectfully Submitted,

                                                      /s/Harvey A. Steinberg
                                                      SPRINGER AND STEINBERG, P.C.
                                                      1600 Broadway, Suite 1200
                                                      Denver CO 80202
                                                      (303) 861-2800
                                                      hsteinberg@springersteinberg.com
                                                      Counsel for Brian Kolfage
